Citation Nr: 0702122	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-05 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran presented testimony at a November 2002 hearing at 
the RO chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  When the case was most recently before the 
Board in September 2005, it was remanded for further action 
by the originating agency.  


FINDING OF FACT

The veteran's dysthmia and major depressive disorder 
originated during his period of active duty.


CONCLUSION OF LAW

Psychiatric disability, currently diagnosed as dysthmia and 
major depressive disorder, was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that no further 
action is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002) or 38 C.F.R. § 3.159 (2006) because the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date and disability-rating 
elements of his claim, and the Board has determined that the 
evidence currently of record is sufficient to substantiate 
his claim for service connection.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The medical evidence of record indicates that the veteran 
does have a currently diagnosed psychiatric disability.  
Outpatient treatment records from the VA Medical Center in 
Long Beach, California and private medical records from the 
Orange County Mental Health Service, W. Vicary, M.D., LaCalle 
Psychological Services and K. Frechen, M.D., indicate that 
the veteran has been receiving treatment for mental health-
related disorders since 1979.  A court-ordered psychological 
evaluation of the veteran in July 1998 resulted in a "most 
likely" diagnosis of paranoid schizophrenia or manic-
depressive illness, depressive type.  During a VA 
compensation and pension examination conducted in January 
2001, the veteran was diagnosed with a depressive disorder 
and during his most recent VA examination in March 2004, he 
was diagnosed with dysthmia and a major depressive disorder.

Besides a notation of treatment in April 1968 of an 
adjustment reaction, the veteran's service medical records 
are negative for evidence of a psychiatric disorder.  In 
addition, the report of the veteran's discharge examination 
in April 1968 and the report of the enlistment examination 
for the California National Guard in January 1972 both 
indicate normal psychiatric evaluations of the veteran.  
Furthermore, on both examinations, the veteran specifically 
denied having any psychiatric symptoms, including depression.  

The veteran contends that he began suffering from depression 
in 1968, shortly before being discharged from the Army.  More 
specifically, in a letter submitted in January 2002, the 
veteran claims that in the middle of March 1968, about three 
months prior to being discharged from the Army at Fort Bliss, 
Texas, he "quietly sought psychiatric help from a 
psychiatrist [he] had seen often as [he] was in the 
Medical/Dental Detachment."  The veteran claims further in 
the January 2002 letter that the condition he suffered from 
was called manic-depression at that time and his treatment 
"was conducted on a personal basis, and no records were kept 
or recorded."  He also indicated that a Dr. J. O'Leary 
prescribed Zoloft for his condition.  The Board notes that 
there is no documentary evidence in the record showing such 
alleged treatment for manic depression in 1968 and according 
to the veteran no such records were maintained.  The Board 
also notes that VA has requested on more than one occasion 
that the veteran submit the names and locations of any 
physician who has treated him for psychiatric disability and 
he has never submitted the name of Dr. J. O'Leary.  
Furthermore, the record indicates that at the November 2002 
Board hearing, the veteran himself testified that his first 
postservice psychiatric treatment occurred in 1979 at the VA 
Medical Center in Long Beach, California.

In support of his contention that his psychiatric disability 
began during his period of active duty, the veteran has 
submitted a December 2002 letter from Dr. K. Frechen who had 
been treating the veteran for major depression, recurrent, 
since September 2000.  Dr. Frechen notes in her letter that 
the veteran reported to her that his first treatment for 
depression occurred in 1968, while in service, but she did 
not indicate that she herself had found that the veteran's 
disability was related to his active military service.  
Information which is simply recorded by a medical examiner, 
unenhanced by any medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

The remaining medical evidence of record addressing the 
etiology of the veteran's current psychiatric disability is 
the report of the March 2004 VA examination performed in 
response to the Board's remand directive.  As noted above, 
the examiner diagnosed major depression and dysthymia.  The 
report reflects that in addition to examining the veteran, 
the examiner thoroughly reviewed the veteran's pertinent 
medical history.  The examiner noted that although the 
veteran contends that his depressive symptoms began in 
service, there is little evidence to show a connection 
between the veteran's period of active service and his 
illness or to show that the depressive disorder began during 
his military service.  The examiner also indicated that the 
fact that the veteran was able to complete college in the 
years following his discharge from the military, suggests 
that he either had a remission in symptoms or that they began 
later.  However, the examiner also notes that the veteran's 
contention that his disorder began in service appeared to be 
credible and he ultimately opines that given the information 
available to him at that time, it is at as likely as not that 
the veteran's dysthymia and major depressive disorder, "are 
directly related to or began during the veteran's military 
service."

Although the facts in this case are not clear and there are 
some inconsistencies in the history provided by the veteran, 
the Board did find the veteran's testimony at the November 
2002 hearing to be credible.  In light of the veteran's 
credible testimony and the VA medical opinion linking his 
currently diagnosed psychiatric disorders to service, the 
Board is satisfied that the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is in order for the veteran's 
psychiatric disability.


ORDER

Service connection for psychiatric disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


